Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 26th, 2021 does not place the application in condition for allowance.
The objections to claims 19 and 29-32 are withdrawn due to Applicant’s amendment.
The 112(b) rejection of claims 22, 29-31, 33, 35 and 37-38 are withdrawn due to Applicant’s amendment.
The rejections over Funahashi in view of Oi et al. are withdrawn due to Applicant’s amendment.
The rejections over Stefan et al. in view of Takahashi and Santamaria Razo et al. in view of Bai et al. are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 38, Applicant recites, “wherein the electric power generator comprises MgO, ZnO, ZrO2, agar agar, xanthan gum, methylcellulose and silicone”.  Are these new elements being introduced or do they correspond to the oxygen containing compound, the thickener additive and that plasticizer additive?  Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 14-22, 29-35 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan et al. (US 2011/0017254 A1) in view of Takahashi (US 2011/0100410 A1).

In view of Claim 14, Stefan et al. discloses an electric power generator comprising a first electrode and a second electrode (Figure 2, #6-#7 & Paragraph 0012), wherein the electric power generator comprises an active material between said electrodes (Figure 2, #2-#3 & Paragraph 0012), 2, SiO2, Al2O3 and TiO2 (Paragraph 0039), wherein the particle size of the at least one oxygen-based compound has an average diameter in the range from 100 nm to 10 microns (Paragraph 0038).  Stefan et al. discloses that the oxygen-containing compound can contain all dispersants which are known to those skilled in the art for use in dispersions and are described in the prior art are suitable and that it is possible to use further additives such as thixotropic agents such as organic thickener agents (Paragraph 0041).
Takahashi teaches the thickener additive methylcellulose as an organic binder (e.g. thickener) has good thermolysis properties and that this thickener additive can be present in a composition similar to Stefan et al. that contains glass frit (e.g., an active material (Paragraph 0049-0051). Takahashi teaches that the present invention relates to a thermoelectric conversion element having superior conductivity and heat conductivity (Paragraph 0001) wherein this configuration results in the formation of a thermoelectric conversion element that does not have a reduction in electrical and thermal conductivity (Paragraph 0017). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select methylcellulose as the thickener additive in Stefan et al. active material for the advantage of having a thickener additive with good thermolysis properties and a thermoelectric conversion element having superior conductivity and heat conductivity.  

In view of Claim 15, Stefan et al. and Takahashi are relied upon for the reasons given above in addressing Claim 14.  Stefan et al. teaches that the electrodes can be made from different materials (Paragraph 0046 & 0054).



In view of Claim 17, Stefan et al. and Takahashi are relied upon for the reasons given above in addressing Claim 15.  Stefan et al. teaches that the electrodes can be selected so that the first electrode is copper and the second electrode is aluminum (Paragraph 0054).

In view of Claim 18, Stefan et al. and Takahashi are relied upon for the reasons given above in addressing Claim 16.  Stefan et al. teaches that the electrodes can be selected to be made from the material copper (Paragraph 0054).

In view of Claim 19, Stefan et al. and Takahashi are relied upon for the reasons given above in addressing Claim 14.  Stefan et al. teaches that the electrodes are made of metals (Paragraph 0054).

In view of Claim 20, Stefan et al. and Takahashi are relied upon for the reasons given above in addressing Claim 14.  Stefan et al. teaches a power generator module characterized in that it comprises a plurality of EPGs of claim 14, wherein the generators are connected in parallel or in series (Paragraph 0007).

In view of Claim 21, Stefan et al. and Takahashi are relied upon for the reasons given above in addressing Claim 20.  Stefan et al. teaches a power generator module of Claim 20 wherein the EPGs are connected in series, the electrodes of different EPGs are electrically connected by a conductive wire (Figure 1 & Paragraph 0015).

In view of Claim 22, Stefan et al. and Takahashi are relied upon for the reasons given above in addressing Claim 20.  Stefan et al. teaches that when the EPGs are connected in series, the EPGs are piled up so that the surface of an electrode of a first EPG is in contact with a surface of a second EPG (Figure 2, #6-#7 will connect to adjacent surfaces of EPGs).

In view of Claim 29, Stefan et al. and Takahashi are relied upon for the reasons given above in addressing Claim 14.  Stefan et al. teaches that the at least one oxygen-containing compound has a particle average diameter in the range from 100 nm to 10 microns (Paragraph 0038).

In view of Claim 30, Stefan et al. and Takahashi are relied upon for the reasons given above in addressing Claim 14.  Stefan et al. teaches that the at least one oxygen-containing compound has a particle average diameter in the range from 100 nm to 10 microns (Paragraph 0038).

In view of Claim 31, Stefan et al. and Takahashi are relied upon for the reasons given above in addressing Claim 14.  Stefan et al. teaches that the at least one oxygen-containing compound is MgO in the range from 0.01 to 10% by weight (Paragraph 0038-0039).

In view of Claim 32, Stefan et al. and Takahashi are relied upon for the reasons given above in addressing Claim 14.  Stefan et al. teaches that the at least one oxygen-containing compound is ZnO or ZrO2 (Paragraph 0038-0039).



In view of Claim 34, Stefan et al. and Takahashi are relied upon for the reasons given above in addressing Claim 14. Takahashi was relied upon to disclose a methylcellulose thickener additive (Paragraph 0051).

In view of Claim 35, Stefan et al. and Takahashi are relied upon for the reasons given above in addressing Claim 34.  Takahashi disclose that the at least one thickener additive is used in the range from 1 to 15% by weight of an active material (Paragraph 0049).

	In view of Claim 39, Stefan et al. and Takahashi are relied upon for the reasons given above in addressing Claim 30.  Stefan et al. teaches that the particle size of the at least one oxygen-based compound has an average diameter in the range from 100 nm to 10 microns (Paragraph 0038).  

	In view of Claim 40, Stefan et al. and Takahashi are relied upon for the reasons given above in addressing Claim 39.  Stefan et al. teaches that the particle size of the at least one oxygen-based compound has an average diameter in the range from 100 nm to 10 microns (Paragraph 0038).  


Claims 14, 29-31, 34, 36-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Santamaria Razo et al. (US 2018/0090655 A1) in view of Bai et al. (CN 103992747 A).  Bai et al. is mapped to the English machine translation provided by the EPO website.

In view of Claim 14, Santamaria Razo et al. discloses an electric power generator comprising at least a first electrode and a second electrode (Paragraph 0020), wherein the active material comprises at least one oxygen-containing compound selected from the group consisting of MgO, SiO2, Al2O3 and TiO2 (Paragraph 0071-0072), wherein the particle size of the at least one oxygen-based compound has an average diameter that falls within the range from 10 nm to 40 microns (Paragraph 0075).  Santamaria Razo et al. discloses a plasticizer additive (Paragraph 0053-0055 – silicone resin).
Santamaria Razo et al. discloses that the active material may comprise a binder e.g., thickener additive (Paragraph 0078) but does not disclose that this additive is selected from the group consisting of agar agar, xanthan gum, methylcellulose, and arabic gum.
	Bai et al. discloses the thickener additive methylcellulose (Paragraph 0043).  Bai et al. discloses that the object of the present invention is to obtain a binder combination that can be used for thermoelectric materials and devices that is easily available in raw materials, low in cost, simple in process and good in stability, good in heat resistance, convenient in construction, and easy to popularize and large scaling of production (Paragraph 0015).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a thickener additive selected from methyl cellulose as disclosed by Bai et al. in Santamaria Razo et al. active material for the advantage of having an active material that is good in stability and heat resistance and convenient to use to in construction.

	In view of Claim 29, Santamaria Razo et al. and Bai et al. are relied upon for the reasons given above in addressing Claim 14.  Santamaria Razo et al. teaches that the at least one oxygen-containing compound has an average particle diameter of 50 nanometer (Paragraph 0075).



In view of Claim 31, Santamaria Razo et al. and Bai et al. are relied upon for the reasons given above in addressing Claim 14.  Santamaria Razo et al. teaches that the at least one oxygen-containing compound is MgO in the range from 1 to 8 wt % (Paragraph 0072).

In view of Claim 34, Santamaria Razo et al. and Bai et al. are relied upon for the reasons given above in addressing Claim 14.  Bai et al. was relied upon to disclose the thickener additive is selected from methylcellulose (Paragraph 0043).

In view of Claim 36, Santamaria Razo et al. and Bai et al. are relied upon for the reasons given above in addressing Claim 14.  Santamaria Razo et al. teaches that the plasticizer additive is selected from silicone (Paragraph 0053-0055).

	In view of Claim 37, Santamaria Razo et al. and Bai et al. are relied upon for the reasons given above in addressing Claim 14.  Santamaria Razo et al. discloses that the active material comprises silicone in an amount in the range from 20-50 wt% (Paragraph 0053-0055).

	In view of Claim 39, Santamaria Razo et al. and Bai et al. are relied upon for the reasons given above in addressing Claim 30.  Santamaria Razo et al. teaches the particle size of the at least one oxygen-based compound has an average diameter that falls within the range from 10 nm to 40 microns (Paragraph 0075).

	In view of Claim 40, Santamaria Razo et al. and Bai et al. are relied upon for the reasons given above in addressing Claim 39.  Santamaria Razo et al. teaches the particle size of the at least one oxygen-based compound has an average diameter that falls within the range from 10 nm to 40 microns (Paragraph 0075).


Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Santamaria Razo et al. (US 2018/0090655 A1) in view of Bai et al. (CN 103992747 A) in view of Stefan et al. (US 2011/0017254 A1).  Bai et al. is mapped to the English machine translation provided by the EPO website.

	In view of Claim 15, Santamaria Razo et al. and Bai et al. are relied upon for the reasons given above in addressing Claim 14.  Santamaria Razo et al. is silent upon the material of the electrodes.
Stefan et al. teaches that the electrodes can be made from different materials (Paragraph 0046 & 0054).  Stefan et al. discloses that the contacts used must have a good connection to the thermoelectric material legs and preferably also a certain flexibility and spring properties in order that such thermal stresses can be balanced out (Paragraph 0014).  Accordingly, it would have been obvious to select the material as disclosed by Stefan et al. as the material of the electrodes in Santamaria Razo et al. for the advantage of ensuring a good connection to the thermoelectric material legs and also a certain degree of flexibility and spring properties.

In view of Claim 16, Santamaria Razo et al. and Bai et al. are relied upon for the reasons given above in addressing Claim 14.  Santamaria Razo et al. is silent upon the material of the electrodes.


In view of Claim 17, Santamaria Razo et al., Bai et al. and Stefan et al. are relied upon for the reasons given above in addressing Claim 15. Stefan et al. teaches that the electrodes can be selected so that the first electrode is copper and the second electrode is aluminum (Paragraph 0054).

In view of Claim 18, Santamaria Razo et al., Bai et al. and Stefan et al. are relied upon for the reasons given above in addressing Claim 16.  Stefan et al. teaches that the electrodes can be selected to be made from the material copper (Paragraph 0054).

In view of Claim 19, Santamaria Razo et al. and Bai et al. are relied upon for the reasons given above in addressing Claim 14.  Santamaria Razo et al. is silent upon the material of the electrodes.
Stefan et al. teaches that the electrodes are made of metals (Paragraph 0054).  Stefan et al. discloses that the contacts used must have a good connection to the thermoelectric material legs and preferably also a certain flexibility and spring properties in order that such thermal stresses can be balanced out (Paragraph 0014).  Accordingly, it would have been obvious to select the material as disclosed by Stefan et al. as the material of the electrodes in Santamaria Razo et al. for the advantage of .

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Santamaria Razo et al. (US 2018/0090655 A1) in view of Bai et al. (CN 103992747 A) in view of Chen et al. (US 2011/0006249 A1) in view of Janowska et al. (US 2019/0382561 A1).  Bai et al. is mapped to the English machine translation provided by the EPO website.

	In view of Claim 38, Santamaria Razo et al. and Bai et al. are relied upon for the reasons given above in addressing Claim 14.  Santamaria Razo et al. was relied upon to disclose that the active material comprises MgO and silicone (Paragraph 0055 & 0072).  Bai et al. was relied upon to disclose why it was obvious to use methylcellulose in the active material (Paragraph 0043).
	Santamaria Razo et al. does not disclose that the at least one oxygen containing compound comprises MgO, ZnO and ZrO2, or the use of the additives agar agar and xanthan gum. 
	Chen et al. discloses at least one oxygen containing compound comprises MgO, ZnO and ZrO2 (Paragraph 0015).  Chen et al. discloses that the figure of merit value of the nanocomposite with the use of nanosized second phase can be increased by at least 10%, and that the composite materials made through the invention can also possess lower lattice thermal conductivity, higher Seebeck coefficient and unchanged electrical conductivity (Paragraph 0039).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the at least one oxygen containing compound comprise MgO, ZnO and ZrO2 as disclosed by Chen et al. in modified Santamaria Razo et al. active material for the advantages of having lower lattice thermal conductivity and a higher Seebeck coefficient.
.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Santamaria Razo et al. (US 2018/0090655 A1) in view of Bai et al. (CN 103992747 A) in view of Takahashi (JP 2016-58475 A) in view of Janowska et al. (US 2019/0382561 A1).  Bai et al. and Takahashi et al. are mapped to the English machine translation provided by the EPO website.

	In view of Claim 38, Santamaria Razo et al. and Bai et al. are relied upon for the reasons given above in addressing Claim 14.  Santamaria Razo et al. was relied upon to disclose that the active material comprises MgO and silicone (Paragraph 0055 & 0072).  Bai et al. was relied upon to disclose why it was obvious to use methylcellulose in the active material (Paragraph 0043).
	Santamaria Razo et al. does not disclose that the at least one oxygen containing compound comprises MgO, ZnO and ZrO2, or the use of the additives agar agar and xanthan gum. 
	Takahashi et al. discloses at least one oxygen containing compound comprises MgO, ZnO and ZrO2 (Paragraph 0014-0016).  Takahashi et al. discloses that an object of the present invention is to provide a thermoelectric conversion element with excellent thermoelectric conversion performance (Paragraph 0005-0006).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate at least one oxygen containing compound that comprises 2 as disclosed by Takahashi et al. in modified Santamaria Razo et al. active material for the advantage of improving thermoelectric conversion performance.  
	Janowska et al. discloses the use of the additives agar agar and xanthan gum in conjunction with a thermoelectric material (Paragraph 0069).  Janowska et al. discloses there is a need in particular for dispersing in aqueous mediums laminar materials (Paragraph 0008).  Accordingly, it would have been obvious to one of ordinary skill in the art to include the additives agar agar and xanthan gum in the active material of modified Santamaria Razo et al. for the advantage of better dispersibility of the thermoelectric material.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan et al. (US 2011/0017254 A1) in view of Santamaria Razo et al. (US 2018/0090655 A1) in view of Bai et al. (CN 103992747 A).

In view of Claim 20, Stefan et al. discloses a power generator module comprising a plurality of EPGs, wherein the generators are connected in series (Figure 1 & Paragraph 0007).
Santamaria Razo et al. discloses an electric power generator comprising at least a first electrode and a second electrode (Paragraph 0020), wherein the active material comprises at least one oxygen-containing compound selected from the group consisting of MgO, SiO2, Al2O3 and TiO2 (Paragraph 0071-0072), wherein the particle size of the at least one oxygen-based compound has an average diameter that falls within the range from 10 nm to 40 microns (Paragraph 0075).  Santamaria Razo et al. discloses a plasticizer additive (Paragraph 0053-0055 – silicone resin).  Santamaria Razo et al. discloses there is a need for a low cost thermoelectric material (Paragraph 0015).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the active material as 
Santamaria Razo et al. discloses that the active material may comprise a binder e.g., thickener additive (Paragraph 0078) but does not disclose that this additive is selected from the group consisting of agar agar, xanthan gum, methylcellulose, and arabic gum.
	Bai et al. discloses the thickener additive methylcellulose (Paragraph 0043).  Bai et al. discloses that the object of the present invention is to obtain a binder combination that can be used for thermoelectric materials and devices that is easily available in raw materials, low in cost, simple in process and good in stability, good in heat resistance, convenient in construction, and easy to popularize and large scaling of production (Paragraph 0015).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a thickener additive selected from methyl cellulose as disclosed by Bai et al. in modified Stefan et al. active material for the advantage of having an active material that is good in stability and heat resistance and convenient to use to in construction.

In view of Claim 21, Stefan et al., Santamaria Razo et al. and Bai et al. are relied upon for the reasons given above in addressing Claim 20.  Stefan et al. teaches a power generator module of Claim 20 wherein the EPGs are connected in series, the electrodes of different EPGs are electrically connected by a conductive wire (Figure 1 & Paragraph 0015).

In view of Claim 22, Stefan et al., Santamaria Razo et al. and Bai et al. relied upon for the reasons given above in addressing Claim 20.  Stefan et al. teaches that when the EPGs are connected in series, the EPGs are piled up so that the surface of an electrode of a first EPG is in contact with a surface of a second EPG (Figure 2, #6-#7 will connect to adjacent surfaces of EPGs).


Response to Arguments
	Applicant argues that a skilled scientist would appreciate that a solder and an active material, which is instead firstly synthesized and afterwards deposited on top of the electrodes cannot be united and compared.  The Examiner respectfully points out to applicant that the phrase “active material” present in claim 14 does not preclude the interpretation of Stefan et al. solder material that reads on the phrase “active material” present between the first and second electrodes.  Any layer between a first and second electrode that is “actively” functioning as a layer in a thermoelectric device is considered an “active material”.  Stefan et al. discloses a thermoelectric device (Figure 2) and discloses that an “essential element of the thermoelectric components is the contact connection”, which reads on the limitation of an electric power generator comprises “an active material”.  Accordingly, for the reasons stated above this argument is unpersuasive. 

Applicant argues that the average technician while trying to assemble an electric power generator would not have considered solder as an alternative active material.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	
Applicant argues that it would not be obvious to combine Stefan et al. with Takahashi because “the examiner has failed to articulate why the skilled person would have selected a specific binder for an heat pump in order to use it as a thickener additive in an active material”.  The Examiner respectfully disagrees and points out to Applicant Stefan et al. discloses an electric power generator comprising a 2, SiO2, Al2O3 and TiO2 (Paragraph 0039), wherein the particle size of the at least one oxygen-based compound has an average diameter in the range from 100 nm to 10 microns (Paragraph 0038).  Stefan et al. discloses that the oxygen-containing compound can contain all dispersants which are known to those skilled in the art for use in dispersions and are described in the prior art are suitable and that it is possible to use further additives such as thixotropic agents such as organic thickener agents (Paragraph 0041).
Takahashi teaches the thickener additive methylcellulose as an organic binder (e.g. thickener) has good thermolysis properties and that this thickener additive can be present in a composition similar to Stefan et al. that contains glass frit (e.g., an active material (Paragraph 0049-0051). Takahashi teaches that the present invention relates to a thermoelectric conversion element having superior conductivity and heat conductivity (Paragraph 0001) wherein this configuration results in the formation of a thermoelectric conversion element that does not have a reduction in electrical and thermal conductivity (Paragraph 0017).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select methylcellulose as the thickener additive in Stefan et al. active material for the advantage of having a thickener additive with good thermolysis properties and a thermoelectric conversion element having superior conductivity and heat conductivity.  
 It’s noted that there is no limitation requiring a heat pump present in Claim 14. 

Applicant argues that a “binder” is a material, that per definition, chemically holds or draws other materials together to form a cohesive whole via mechanical adhesion and chemical bonds, thus acting both on the mechanical and chemical properties of the final composition and therefore a binder is 

Applicant argues that “the PTO is of the opinion that the sintered body of Takahashi corresponds to the active material of claim 14”.  The Examiner respectfully points out to Applicant that Takahashi was relied upon to disclose why it would be obvious to use the organic binder (e.g., thickener) methylcellulose in the active material of Stefan.  Accordingly, this argument is unpersuasive.

Applicant argues that the thickener additive acts an “an electrolyte between the electrodes of the electric power generator”.  The Examiner respectfully points out to Applicant that there is no limitation in the claim set that requires the thickener agent to “act as an electrolyte between the electrodes”.  Accordingly, this argument is unpersuasive.

Applicant argues that in case of the present invention a thermolysis reaction and materials having good thermolysis properties would be detrimental for the functioning of the EPG as per claim 14.   The Examiner respectfully points out to Applicant that a material with a good thermolysis property that is used in a thermoelectric element would be interpreted by one of ordinary skill in the art as a material that would inhibit the thermal decomposition of the material.  It’s known in the art that a thermoelectric device is generally placed between a high and low temperature source and via this temperature gradient generates electricity, wherein its common knowledge these devices are placed near what one of ordinary skill in the art would consider “hot” temperatures.  One of ordinary skill in the art would not characterize the organic binder methylcellulose having a good thermolysis property as one that is 

Applicant argues that a person skilled in the art in view of Stefan would hardly combine a document not disclosing the same structure of the active material, or even if he/she would taken Takashi into account, he would have not included the oxides, not seeing their utility from Takahashi.  The Examiner disagrees and points out to Applicant that Stefan was relied upon to teach the active material comprises at least one oxygen-containing compounds selected from the group consisting of MgO, ZnO, ZrO2, SiO2, Al2O3 and TiO2 (Paragraph 0039), wherein the particle size of the at least one oxygen-based compound has an average diameter in the range from 100 nm to 10 microns (Paragraph 0038).  Stefan et al. discloses that the oxygen-containing compound can contain all dispersants which are known to those skilled in the art for use in dispersions and are described in the prior art are suitable and that it is possible to use further additives such as thixotropic agents such as organic thickener agents (Paragraph 0041).
Takahashi teaches the thickener additive methylcellulose as an organic binder (e.g. thickener) has good thermolysis properties and that this thickener additive can be present in a composition similar to Stefan et al. that contains glass frit (e.g., an active material (Paragraph 0049-0051).  Accordingly, one skilled in the art would recognize that the phrase “glass frit” inherently contain oxide materials and accordingly, would have recognized the utility in the thickener additive methylcellulose.  Accordingly, this argument is unpersuasive.

Applicant argues that Santamaria Razo et al. does not disclose at least one oxygen containing compounds has a particle size with an average diameter in the range from 10 nm to 40 µm.  The Examiner respectfully points out to Applicant that Santamaria Razo et al. teaches the active material 2, Al2O3 and TiO2 (Paragraph 0071-0072), wherein the particle size of the at least one oxygen-based compound has an average diameter that falls within the range from 10 nm to 40 microns (Paragraph 0075).  Accordingly, this argument is unpersuasive.

Applicant argues that Bai et al. is related to a completely different field that Santamaria Razo and it would not be obvious to combine said references.  The Examiner respectfully points out to Applicant that Santamaria Razo et al. was relied upon to teach a thermoelectric composite material (Paragraph 0016) e.g. the active material, and that it may comprise a binder e.g., a thickener additive (Paragraph 0078) but does not disclose that this additive is selected from the group consisting of agar agar, xanthan gum, methylcellulose, and arabic gum.
Bai et al. discloses that there is an urgent need in the art to develop a binder that can be used for thermoelectric materials and devices that is readily available, low in cost, simple in process, good in stability, good in heat resistance, good in stability, convenient in construction and easy to popularize and mass produce (Paragraph 0012-0013).  Bai et al. discloses the thickener additive is methylcellulose (Paragraph 0043). Accordingly, this argument is unpersuasive.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.